PCIJ_AB_65_DanzigLegislativeDecrees_LNC_NA_1935-12-04_ADV_01_NA_01_EN.txt. 60

INDIVIDUAL OPINION BY M. ANZILOTTI.
[ Translation. |

I consider that the Court should not have given the opinion
for which it was asked by the Council; my reasons are briefly
as follows.

1.—At its very first session, in the winter of 1922, the Court
considered very closely the problems arising in connection with
the exercise of the advisory function entrusted to it by Article 14
of the Covenant of the League of Nations. This function,
which is only very exceptionally entrusted to courts, did not
fail to give rise to grave doubts and misgivings with regard to
its consistency with the essential function of the Court, 1e.
the judicial settlement of international disputes.

The attention of the Court at that time was particularly
directed to the question whether and in what circumstances it
could refuse to comply with a request for an advisory opinion
addressed to it by the Assembly or by the Council of the League
of Nations.

This question was discussed at length in a memorandum
which Judge J. B. Moore submitted to the Court on February 18th,
1922, and which is to be found in Series D., No. 2, of the
Publications of the Court (Acts and Documents concerning the
organization of the Court), pages 383-398. The conclusion
reached by Mr. J. B. Moore was that the Court is not under
an unconditional obligation to give advisory opinions upon
request, but that if it receives a request of this kind, it should
then deal with the application according to what should be
found to be the nature and the merits of the case. This con-
clusion was based, firstly, on a comparison of the two official
texts of Article 14 of the Covenant, in which alone is the sub-
ject mentioned, and on the necessity of adopting an interpreta-
tion paying due regard to the permissive language—importing
discretion—of the English text (The Court may also...) and
not incompatible with the wider terms of the French text (Elle
donnera ausst....). Secondly, this conclusion was based on the
fact that it is the duty of the Court at all costs to safeguard
the fundamental purpose which it is designed to achieve,
namely, the advancement of the application between nations
of the principle and method of judicial decision.

The Court concurred in this view. At the meeting on March roth,
1922, Judge Altamira having raised the question whether some
provision safeguarding the Court’s right to refuse to give opin-
ions should not be included in the Rules, Lord Finlay explained

23

 

 
A./B. 65 (DANZIG LEGISL. DECREES).—OP. ANZILOTTI 61

that it would be preferable not to insert anything to this
effect in the Rules. Any provision—he said—which might be
inserted would be in the nature of an interpretation of Arti-
cle 14 of the Covenant; the Court however could not be
bound by such an interpretation and would have to give a
fresh interpretation in regard to each case as it arose. The
discussion was concluded by a short observation by M. Weiss,
which confirmed the right of the Court to refuse to reply to
questions referred to it.

The Court, applying these principles and because it would
have been constrained to deviate from the essential rules which
govern its function as a court and which it must follow even
when giving an advisory opinion, refused to give the opinion
for which it had been asked by the Council in the case con-
cerning Eastern Carelia (Publications of the Court, Series B.,
No. 5). There is no reason to suppose that the Court has
ever meant to modify its attitude. It is, indeed, difficult to
see how the Court’s independence of the political organs of the
League of Nations could be safeguarded, if it were in the
power of the Assembly or the Council to oblige the Court to
answer any question which they might see fit to submit to it.

2.—Assuming that Article r4 of the Covenant is not to be
regarded as placing the Court under an obligation in all cir-
cumstances to give advisory opinions, but that it allows the
Court a measure of discretion and consequently the option of
refusing to do so when circumstances render that course advisable
or essential, it seems difficult to avoid the admission that, in
the present case, there were very good reasons why the Court
should not have given the opinion for which it was asked.

The question submitted to the Court is one purely of Danzig
constitutional law : international law does not come into it at
all. It neither is nor can be disputed, however, that the Court
has been created to administer international law. Article 38
of the Statute, which states the sources of law to be applied
by the Court, only mentions international treaties or custom
and the elements subsidiary to these two sources, to be applied
if both of them are lacking. It follows that the Court is
reputed to know international law; but it is not reputed to
know the domestic law of the different countries.

Of course the Court may have—and has often had—to decide
as to the meaning and scope of a municipal law; it has even
laid down in this connection some very important principles to
which I will revert later. It has however done so only if and
in so far as this is necessary for the settlement of international
disputes, or in'order to answer questions of international law.
The interpretation of a municipal law as such and apart from

24

 

 
A./B. 65 (DANZIG LEGISL. DECREES).—OP, ANZILOTTI 62

any question or dispute of an international character is no part
of the Court’s functions: it is fitted neither by its organiza-
tion nor by its composition to undertake this; its authority
and prestige have nothing to gain therefrom.

3.—It is true that the Constitution of the Free City of
Danzig has been placed under the guarantee of the League of
Nations, which customarily exercises it through the Council,
and that this guarantee forms the subject of an international
stipulation, namely Article 103 of the Treaty of Peace of
Versailles.

This fact, however, would seem to be irrelevant so far as
the point under consideration is concerned.

For the question referred to the Court is entirely uncon-
nected with the nature and scope of the guarantee of the
League of Nations, or with the interpretation of the article
providing for this guarantee. The question is exclusively
concerned with the interpretation of the Constitution of the
Free City in relation to certain legislative decrees of the Danzig
Senate concerning penal law: all that the guarantee of the
League of Nations did was to give the Council an opportunity
of asking the Court for an opinion. It is also certain—as the
Court expressly states in its Opinion of February 4th, 1932,
concerning the treatment of Polish nationals at Danzig—that
the special features which the Danzig Constitution derives from
Article 103 of the Treaty of Versailles cannot invest it with
the character of an international instrument.

All that can be said is that the reason why the Council
asked for the Court’s opinion was because it desired to be
informed as to the scope and effects of certain provisions of
the Danzig Constitution and of certain acts of the Senate, in
order to enable it to exercise the guarantee of the League of
Nations. Now, although it is the right and obligation of the
Council to obtain any information which it considers useful or
necessary, it is equally true that it must do this by appro-
priate methods, and must not seek to impose on the Court
duties differing from those for which it was created and organ-
ized. Appropriate methods were not lacking. A committee of
jurists, versed in constitutional law and particularly in the Ger-
man Constitutions on which the Danzig Constitution was based,
could quite well have given the Council all the information
that it needed. That is indeed the course which the Council
followed in other similar cases relating to the same Consti-
tution.

4.—The fact that the Court’s opinion has been sought on a
question which relates to the municipal law of a particular
country, apart from any question of international law or of an

25

 

 
A./B. 65 (DANZIG LEGISL. DECREES).—OP. ANZILOTTI 63

international dispute, suffices, in my view, to justify the Court
in declining to give its opinion.

This argument applies with even greater force when the Court
finds itself compelled, in order to give an opinion on a ques-
tion of municipal law, to deviate from the rules which govern
its action and procedure. That is what has happened in the
present case, and from two points of view.

First, in regard to the method in which the Court has to
proceed when it has to interpret a municipal law.

It should be observed, in regard to this matter, that the
Court, in performing its function as an organ of international
law, may have to consider municipal laws from two entirely
distinct standpoints.

In the first place, it may have to examine municipal laws
from the standpoint of their consistency with international
law. The Court has sovereign power of adjudication on this
point: “from the standpoint of international law and of the
Court which is its organ, municipal laws are merely facts
which express the will and constitute the activities of States,
in the same manner as do legal decisions or administrative
measures” (Judgment No. 7—Case concerning certain German
interests in Polish Upper Silesia, p. 19).

Secondly, the Court may find it necessary to interpret a
municipal law, quite apart from any question of its consistency
or inconsistency with international law, simply as a law which
governs certain facts, the legal import of which the Court is
called upon to appraise. It was in regard to cases of that
kind that the Court expressed itself in the following terms in
the Serbian Loans case (Judgment No. 14, p. 46):

“The Court. having in these circumstances to decide as to
the meaning and scope of a municipal law, makes the following
observations: For the Court itself to undertake its own construc-
tion of municipal law, leaving on one side existing judicial
decisions, with the ensuing danger of contradicting the construc-
tion which has been placed on such law by the highest national
tribunal and which, in its results, seems to the Court reason-
able, would not be in conformity with the task for which the
Court has been established and would not be compatible with
the principles governing the selection of its members. It would
be a most delicate matter to do so, especially in cases concern-
ing public policy—a conception the definition of which in any
particular country is largely dependent on the opinion pre-
vailing at any given time in such country itself—and in cases
where no relevant provisions directly relate to the question at
issue.

The importance which the Court attached to these consider-
ations is shown by the fact that it did not hesitate to main-
tain them in their entirety in the Brazilian Loans case, although

26

 

 

 
A.;B. 65 (DANZIG LEGISL. DECREES).—OP. ANZILOTTI 64

it was adjudicating under a Special Agreement, Article VI of
which prayed it to estimate the weight to be attached to
municipal laws, without being bound by the decisions of the
respective courts of the countries concerned (Judgment No. 15,
pp. 123 ét sqq.).

It is agreed that in the present case the Court is not called
on to appraise the Constitution or laws of Danzig from the
standpoint of their consistency with international law ; the only
issue is that of the consistency of certain Danzig legislative
decrees with the Constitution of Danzig.

On the other hand, the Court has been informed that the
Danzig courts are competent to determine the constitutionality
of the laws, whether in regard to their form or their sub-
stance, and that a considerable jurisprudence, relating verv
closely to the matter submitted to the Court, exists on this
very question.

The Court appears, however, to have held that it ought not
to concern itself with the jurisprudence of the Danzig courts,
but that it should freely interpret the Constitution and decrees
in question. It is indeed highly probable that this was the
Council’s intention when it sought the opinion of the Court.

But though I can readily understand the point of view of
the Council, which is an essentially political body and has to
exercise the political duties of guarantor of the Free City’s
Constitution, I find it very difficult to agree that the Court,
which is a judicial body and an organ of international law,
should undertake to give its own interpretation of a municipal
law, with which it is not reputed to be acquainted and of
which it is certainly not an organ. If this procedure is the
consequence of the question put by the Council, the only
conclusion that I am able to draw is that the Council has
asked the Court a question which it ought not to answer.

5.--Even more significant, from this point of view, is the
position which the Court has been led to adopt in regard to
its own rules of procedure.

As to whether the opinion that the Court is asked to give
relates to a “question” or to a “dispute”, that is a point
that does not greatly interest me; it is really a matter of
words. The fact is that the Court was requested to give its
opinion on a point arising out of an important political dispute
between the majority party, that is the National-Socialist Party,
on the one hand, and the three minority parties, namely the
German National Party, the Centre Party and the Social-
Democrat Party, on the other hand. The last-named parties
had presented a petition to the High Commissioner of the
League of Nations at Danzig, complaining that the decrees of
the Senate of the Free City (henceforward composed of the

4 25

 

 
A./B. 65 (DANZIG LEGISL. DECREES).—OP. ANZILOTTI 65

members of the National-Socialist Party), dated August 20th,
1935, were inconsistent with the Constitution; that petition
had been transmitted to the Council by the High Commissioner,
and it gave rise to the Resolution by which the Council decided
to ask the Court’s opinion on the question stated in the
Request.

It is therefore manifest that those who could supply the
Court with the necessary information, and who were in a posi-
tion to put forward arguments and counter-arguments in support
of one standpoint or the other, were the National-Socialist Party,
on the one hand, and the three minority parties, on the other
hand.

In an Order made on October 4th, 1935, the President of
the Court declared, the Court not being in session, that the
Free City fulfilled the conditions laid down in Article 73, para-
graph 1, sub-paragraph 2, of the Rules of Court; in conse-
quence a special and direct communication was sent to the
Senate informing it that the Court was prepared to receive a
written memorial and to hear an oral statement at a public
sitting to be held for that purpose. On the other hand, as
the minority parties did not fulfil the conditions laid down in
the above-mentioned clause, the communication provided for
therein was not sent to them. The President contented him-
self with acquainting them that, having regard to the shortness
of the time that had elapsed between the publication of the
decrees and the despatch of the petition, and to the possi-
bility that information which might be of importance in regard
to the issue referred to the Court had been omitted from the
petition, the Court would be willing to receive an explanatory
note from the petitioners in case they desired to elaborate the
statements they had made in the petition.

In this way, the two Parties to the dispute, to which the
question before the Court relates, were placed on a footing of
manifest inequality. The majority party, of which the Senate
of the Free City is composed, was enabled not only to submit
to the Court a written memorial, but also to have oral state-
ments made on its behalf by an Agent and Counsel, whereas
the three minority parties were only allowed to send explan-
atory notes, without taking any part in the oral procedure:
neither orally nor in writing were they given an opportunity
of answering the contentions of their opponents, so that the
case was never argued before the Court.

It may perhaps be contended that the resulting inequality
between the majority party and the other parties in the pro-
ceedings before the Court 1s of no consequence, since the con-
clusion arrived at by the Court is favourable to the case of
the minority parties: the latter could certainly have no reason

28

 

 
A./B. 65 (DANZIG LEGISL. DECREES).—OP. ANZILOTTI 66

for complaint, and it is hardly likely that the Senate of the
Free City would reproach the Court for having placed it in a
privileged position.

It would be easy to reply that the hearing of both sides
and the submission of the arguments in support of the respec-
tive contentions is designed to furnish the Court with all data
for its decision and is therefore provided for in the essential
interests of justice and consequently of the Court. As the
Agent for the Free City pointed out in his statement on
October 30th, 1935, in the absence of an opponent, there can
be no certainty that all doubtful points will clearly be brought
out at the hearing. The arguments which the minority parties
would have presented would perhaps have strengthened their
case, but it is also conceivable that they might have revealed
weak points to the Court.

That, however, is not the point with which I am concerned.
The essential point to my mind is that the Court, in order
to be able to give this Opinion, was obliged either to set
aside its Rules and create a procedure ad hoc, or to deviate
from a rule so fundamental as that of the equality of parties ;
and the reason for this was that the case concerned a question
of municipal law arising in connection with a domestic poli-
tical dispute.

This more than suffices, once again, to lead to the conclu-
sion that the opinion asked for was outside the scope of the
functions for which the Court has been created and organized,
and that it should not have given the opinion.

(Signed) D. ANZILOTTI.

29

 
